Case:19-04632-ESL13 Doc#:27 Filed:10/24/19 Entered:10/24/19 16:59:48         Desc: Main
                           Document Page 1 of 3
                 IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF PUERTO RICO


      IN RE:                                         CASE NO. 19-04632 ESL

      JORGE ANTONIO LUBE-LEBRON                      CHAPTER 13

      Debtor


                        MOTION FOR RECONSIDERATION

      TO THE HONORABLE COURT:

      Comes now Debtor in the instant case, thru the undersigned

attorney, and respectfully prays:

      1.    On October 16th, 2019 a confirmation hearing was held in

the instant case.           The minutes (Dkt. #25) of said hearing show

that the case was dismissed for the reasons therefore stated. We

respectfully request the Court to reconsider its ruling for the

reasons expressed below.

      2.    The Court’s ruling to dismiss the case was based on two

reasons:    1)   Debtor’s     failure    to   make    current     payments    to    the

Chapter    13    Trustee;    and   2)   Debtor’s     failure    to   appear    at   te

confirmation hearing.

      3.    As to the first reason, the same has been cured. Debtor

has made the payments in arrears and his account with the Trustee

is current. Evidence of payments is enclosed as Exh. #1 and #2.

      4.    As to the second reason, we respectfully request the

indulgence of the Court for our failure to appear.                    On September

23rd, 2019, we had requested continuance of both the 341 meeting

and the confirmation hearing (Dkt. #18). As it appears from docket

#21, the confirmation hearing was continued to November 26 th, 2019.
Case:19-04632-ESL13 Doc#:27 Filed:10/24/19 Entered:10/24/19 16:59:48    Desc: Main
                           Document Page 2 of 3
       5.    Given the continuance of the 341 meeting, we assumed

that   the   confirmation    hearing   would   be   continued   as     well   and

consequently did not appeared at the confirmation hearing held on

October 16th, 2019.

       6.    Again, we apologize for our failure to appear.            It was a

mistake without purpose of evading the responsibilities with the

Court or the other participants in the process.

       7.    As to the issues with the confirmation of the plan, we

are working with Debtor to cure whatever deficiencies the plan may

have before the meeting of creditors in November.

       Wherefore, it is respectfully requested from this Honorable

Court to take notice of the information provided, reconsider the

dismissal of the case at docket #25 and allow the case to continue

its course.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 23 rd day of October 2019.




                                    /s/ David Carrión Baralt
                                    DAVID CARRION BARALT
                                    USDC-PR #207214
                                    PO Box 364463
                                    San Juan, PR 00936-4463
                                    TEL. (787) 758-5050
                                    FAX. (787) 296-3434
                                    davidcarrionb@aol.com
Case:19-04632-ESL13 Doc#:27 Filed:10/24/19 Entered:10/24/19 16:59:48   Desc: Main
                           Document Page 3 of 3




                          CERTIFICATE OF SERVICE

     I David Carrión Baralt, attorney for Debtor in this matter,
hereby certify that on the 23rd day of October 2019, the preceding
document was served on Clerk of the US Bankruptcy Court, for the
District of Puerto Rico electronically, using the CM/ECF system,
which automatically serves copy upon all parties in interest and
to the US Trustee.


                                         /s/ David Carrión Baralt
                                         DAVID CARRION BARALT
